          Case 3:18-cv-04954-CRB Document 211-2 Filed 03/29/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
 9
10                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
11
                                  SAN FRANCISCO DIVISION
12
     ELIZABETH A. BALLY, Individually and On    Case No. 3:18-cv-04954-CRB
13   Behalf Of All Others Similarly Situated,
14                                              [PROPOSED] ORDER GRANTING
                        Plaintiff,
          v.                                    PLAINTIFF’S ADMINISTRATIVE MOTION
15
                                                TO FILE UNDER SEAL PORTIONS OF
16   STATE FARM LIFE INSURANCE                  PLAINTIFF’S MEMORANDUM OF POINTS
     COMPANY,                                   AND AUTHORITIES IN OPPOSITION TO
17                                              STATE FARM’S MOTION TO EXCLUDE
                        Defendant.              DECLARATION AND TESTIMONY OF
18
                                                SCOTT J. WITT AND EXHIBITS THERETO
19
20                                              [Pursuant to Civil L.R. 7-11 and 79-5]

21
22
23
24
25
26
27
28



           [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE UNDER SEAL
                               Case No. 3:18-cv-04954-CRB
           Case 3:18-cv-04954-CRB Document 211-2 Filed 03/29/21 Page 2 of 3




 1             For good cause shown, the Court hereby GRANTS Plaintiff’s Administrative Motion to File
 2   Under Seal Portions of Plaintiff’s Memorandum of Points and Authorities in Opposition to State
 3   Farm’s Motion to Exclude Declaration and Testimony of Scott J. Witt and Exhibits Thereto.
 4   Accordingly, portions of Plaintiff’s Memorandum of Points and Authorities in Opposition to State
 5   Farm’s Motion to Exclude Declaration and Testimony of Scott J. Witt and Exhibits 2 & 3 to the
 6   Declaration of Joseph M. Feierabend shall remain under seal.
 7
 8         IT IS SO ORDERED.
 9
10
11   DATED: _____________________ _             _________________________________________
12                                              THE HONORABLE CHARLES R. BREYER

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             1
            [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE UNDER SEAL
                                Case No. 3:18-cv-04954-CRB
            Case 3:18-cv-04954-CRB Document 211-2 Filed 03/29/21 Page 3 of 3




 1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that on March 29, 2021, I electronically filed the foregoing document using the
 3   CM/ECF system, which will send notification of such filing to all counsel of record registered in the
 4   CM/ECF system. I also caused copies of the under seal documents to be served via electronic mail on
 5   counsel of record for.
 6                                                 /s/ Daniel C. Girard
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
             [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE UNDER SEAL
                                 Case No. 3:18-cv-04954-CRB
